Title: Abigail Adams to John Adams, 8 October 1780
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      
       October 8 1780
      
     
     My unkle who is very attentive to acquaint me with every opportunity of conveyance, last Evening let me know of a vessel going to Spain, and tho my Letters cost you much more than they are worth; I am bound as well by inclination, as your repeated injunctions to omit no opportunity of writeing.
     My last to you was by way of Bilboa. A vessel will soon sail for Amsterdam, by which I shall write largely to you, to my dear Boys, and to my agreable correspondent.
     I am not without some prospect that the Letters may find you at that very port. I not long ago learnt that a commission for Holland was forwarded to you.
     
     I was much surprized to find that you had not heard from Congress by the date of your last, the 17 of June. The communication from that Quarter is worse than it is from here, bad enough from both, for an anxious wife and an affectionate Mother.
     I know not how to enter into a detail of our publick affairs—they are not what I wish them to be. The successes of the Enemy at Charlestown are mortifying. General Gates misfortune will be anounced to you before this reaches you, and the enclosed Gazet will give you all the information of the treachery of Arnold which has yet come to hand.
     How ineffectual is the tye of Honour to bind the Humane Mind, unless accompanied by more permanent and Efficacious principals? Will he who laughs at a future state of Retribution, and holds himself accountable only to his fellow Mortals disdain the venal Bribe, or spurn the Ignoble hand that proffers it.
     Yet such is the unhappy lot of our native land, too, too many of our chief Actors have been and are unprincipled wretches, or we could not have sufferd as we have done. It is Righteousness, not Iniquity, that exalteth a Nation. There are so many and so loud complaints against some persons in office that I am apt to think neither age nor Fame will screen them. All hopes that I had entertained of a vigorous campaign, have been obstructed by a superiour British naval force, and the daily Rumours of a reinforcement from France, rise and vanish with the day. The season is now so far advanced, that little or no benifit would accrue from their arrival, yet with all the force of Graves and Rodny nothing has yet been attempted, they content themselves with the conquests of Clinton, and give out that the Northern States are not worth possessing.
     Peace, Peace my beloved object is farther and farther from my Embraces I fear, yet I have never asked you a Question which from the Nature of your Embassy I knew you could not determine. It is however an object so near my Heart, that it lies down and rises with me. Yet could you bring the olive Branch, even at the expiration of an other year, my present sacrifices should be my future triumph, and I would then try if the Honour, as I am sometimes told, could then compensate for the substantial Blessings I resign. But my dear Friend well knows that the Honour does not consist so much in the Trust reposed, as in the able, the Honest, the upright and faithfull discharge of it. From these sources I can derive a pleasure, which neither accumulated Honours, wealth, or power, could bestow without them.
     But whether does my pen lead me? I meant only to write you a short Letter, if writing to you I could do so. Some months ago I wrote you an account of the death of sister Adams and of her leaving a poor Babe, only 3 days old. The death of Mr. Hall, who full of years, was last week gatherd to the great congregation, will be no matter of surprize to you. Your Mother is gone to your Brother, till a change in his condition may render her services unnecessary, which with a young family of 5 children, is not likely to be very soon. Whatever she calls upon me for shall endeavour to supply her with. She would have been more comfortable with me, but her compassion lead her to him. She desires me to remember, ever her tenderest affection to you. I always make her a sharer with me in whatever I receive from you, but some small present from your own Hand to her, would I know be particularly gratefull to her, half a dozen yards of dark chints, if you are at a loss to know what, or any thing—it is not the value but the notice which would be pleasing. Excuse my mentioning it, I know you burdend with matters of more importance, yet these attentions are the more gratefull on that very account.
     Pray make my Respectfull complements to Mr. Dana and tell him that his Lady made me a Friendly visit last week, and we talked as much as we pleased of our dear Absents, compared Notes, Sympathized, Responded to each other, and mingled with our sacrifices some little pride that no Country could boast two worthyer Hearts than we had permitted to go abroad—and then they were such honest souls too, and so intirely satisfied with their American dames, that we had not an apprehension of their roveing. We mean not however to defy the Charmes of the Parissian Ladies, but to admire the constancy and fidelity with which they are resisted—but enough of Romance.
     Be so good as to let Mr. Thaxter know that his Friends are all well, and will write by the Amsterdam vessel. This will be so expensive a conveyance that I send only a single Letter.
     I have been very sick for a month past with a slow fever, but hope it is leaving me. For many years I have not escaped a sickness in the Fall.—I hope you enjoy Health, Dr. Lee says you grow very fat. My poor unfortunate trunk has not yet reachd America, that was forced to share the Fate of party and caballs, was detaind by Dr. Windship. I wish it in other Hands, do not let it go for Philadelphia if you can prevent it. Mr. Lovell has sent me a set of Bills, which I enclose, but is much short of the balance reported in your favour. I take the remainder to be included with the other gentlemens accounts. After having stated the balance they say thus—” we beg leave to remark, that the examination of the coppy of an account marked A, which they received with Mr. A’s other accounts and is for joint expences of himself Doctr. Franklin and Mr. Deane, cannot be gone into at present, the monies credited therein having been received, and the vouchers to said account remaining with them.”
     Our dear daughter is in Boston but would send her duty and Love by all opportunities tho I cannot prevail with her to write so often as I wish.
     Little Tom sends his Duty, learns fast now he has got a school master. My tenderest regard to my two dear Sons. The account of their good conduct is a gratefull Balm to the Heart of their & your ever affectionate
     
      A A
     
     
      PS Stevens Friends are all well. You will hear a strange story about the Alliance—the officers of the Ship ran away with her to Boston. Barre has got the command of her now. Pray write me by way of Bilboa. Holland is a fine place for Buisness—there is much trade from here there, many vessels go and come from thence, as well as to Spain. I am quite impatient to hear from you again, 4 months since the last date.
     
    